75 N.Y.2d 981 (1990)
Greek Peak, Inc., et al., Appellants,
v.
Bruce M. Grodner et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Decided May 3, 1990.
Frank R. Monfredo for appellants.
John Alden Stevens for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (155 AD2d 827). We add only that a party seeking to enforce a restriction on land use must prove, by clear and convincing evidence, the scope, as well as the existence, of the restriction (see, Willow Tex v Dimacopoulos, 68 N.Y.2d 963; Huggins v Castle Estates, 36 N.Y.2d 427; Premium Point Park Assn. v Polar Bar, 306 N.Y. 507). Plaintiffs failed to do so in this case.